Ames, J.
It may have been the expectation of all the parties concerned, at the time the advances were made to Lightbody, that he would continue in the employ of the defendants long enough for his wages to repay those advances. But there was no stipulation to that effect. On the contrary, his employment was by the day, and from day to day only. They had a right to discharge him at any moment and he had a right to seek employment elsewhere whenever he saw fit. Except as to wages actually due him at the time of the assignment, it was an attempt to transfer a mere possibility of future earnings, and not an existing chose in action. Mulhall v. Quinn, 1 Gray, 105. Twiss v. Cheever, 2 Allen, 40. Brackett v. Blake, 7 Met. 335. Low v. Pew, 108 Mass. 347, 350.
The arrangement with Erskine, whatever may have been its motive, and however contrary to the assignee’s expectations, was not a violation of Lightbody’s contract. It was not fraudulent within the legal sense of the word, inasmuch as it was an act which he had a right to do, and which deprived the assignee of none of his legal rights. The defendants were therefore entitled to the ruling which they asked for upon this point; and none of the plaintiff’s earnings after the 18th day of April passed by the assignment to Davis. Exceptions sustained.